COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

 Cause number:           01-18-00901-CV
 Style:                  Leoner Antillano v. Carol A. Dubose Whatley and Joann Dubose
                         Williams, Independent Co-Administrators of the Estate of Joseph Earl
                         DuBose, deceased
 Date motion filed*:     January 9, 2019
 Type of motion:         Motion for Withdrawal of Counsel
 Party filing motion:    Appellant’s Counsel Solomon M. Musyimi
 Document to be filed:   Notice to Pro Se Appellant

Is appeal accelerated?     No.

Ordered that motion is:
       Granted
              If document is to be filed, document due: February 5, 2019.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellant’s counsel’s motion to withdraw is granted because it complies with Rule
         6.5 and was served on appellant over 10 days ago with no response filed in this Court.
         See TEX. R. APP. P. 6.5(a), (b), 10.1(a)(5), 10.3(a). Accordingly, the Clerk of this
         Court is directed to remove Solomon M. Musyimi as counsel for appellant. Mr.
         Musyimi is ordered to comply with his notification obligations by sending a copy of
         this Order and the notice required under Rule 6.5(c) to the pro se appellant and by
         filing a copy of the notice with the Clerk of this Court within ten days of this order.
         See id. 6.5(c).

Judge’s signature: ___/s/ Evelyn V. Keyes____________
                   x Acting individually      Acting for the Court
Date: ____January 24, 2019_____